PD-0054&0055&0056-15
                         CAUSE NO.
         COA CAUSE NO. 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR
                  TRIAL CAUSE NO. 1308988, 1328806, 1328807

JAVIER NOEL CAMPOS                        * IN THE COURT OF            (RE|

        VS.                               *    CRIMINAL APPEALS                           ' '

THE STATE OF TEXAS                        * AUSTIN, TEXAS                *^N 30 2015

                       MOTION TO SUSPEND TRAP RULE 9.3(b)            ^b«! testa, Clfifk
    COMES NOW, JAVIER NOEL CAMPOS, Appellant, and respectfully moves this
Honorable Court to suspend TRAP Rule 9.3(b) pursaunt to TRAP Rule 2, allowing
Appellant to file only the original Petition for Discretionary Review instead
of the required eleven (11) copies as required by TRAP Rule 9.3(b).
    In support thereof, Appellant would show the Court the following:

                                          1                            FILED IN
    The Court of Appeals, First District of Texas affirmeJSl^Iflln^W^1 APPEALS
conviction in the above numbered and styled above cause on Januarym1 3.,n20-T5;.
                                                                      JAN 6 0 £w»J
                                         II

                                                                    Absl Acostci CisrK
    Appellant was advised from his court appointed appellate attorney that
Appellant is no longer entitled to further representation and would not file a
Petition for Discretionary Review. Appellant is proceeding Pro Se.

                                         Ill


    Appellant is incarcerated at TDCJ, Stiles Unit, 3060 FM 3514, Jefferson
County, Beaumont, Texas and does not have access to a copy machine. Appellant
is also indigent.
                                       PRAYER

   WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this
Honorable Court suspend TRAP Rule 9-3(b) pursaunt to TRAP Rule 2 and allow
Appellant to file only the original Petition of Discretionary Review.


                                          Respectfully Submitted,

                                                   &        *£-
                                          Javier N. Camp6s-Appellant
                                          Pro Se Representation
                                          Stiles Unit
                                         3060 FM 3514
                                         Beaumont, TX. 77705




                                     page 1 of 2
                           CERTIFICATE OF SERVICE

    I, Javier N. Campos, certify that a true and correct copy of the foregoing
Motion was mailed to the District Attorney, Harris County, 1201 Franklin, Suite
600, Houston, Texas 77002 on this 21st day of January, 2015.

                                      Respectfully Submitted,

                                               &  CjSKr^OS
                                      Jav^rer N. Campo^l-Appellant
                                      Pro Se Representation
                                      Stiles Unit
                                      3060 FM 3514
                                      Beaumont, TX. 77705




                                 PAGE 2 OF 2
                        CAUSE NO.    .                   .
         COA CAUSE NO. 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR

JAVIER NOEL CAMPOS                       *   IN THE COURT OF

        VS.                              *   CRIMINAL APPEALS
                                         #

THE STATE OF TEXAS                       * AUSTIN, TEXAS


                      ORDER TO SUSPEND TRAP RULE 9-3(b)

    On this      day of           _.. ., 2015, came to be heard and having
considered the Appellant's Motion to Suspend TRAP Rule 9.3(b) pursuant to
TRAP Rule 2, the Court hereby rules said Motion is:

          GRANTED; And therefore, it is ORDERED, ADJUDGED AND DECREED that
Appellant file only the original Petition for Discretionary Review instead of
the required eleven (11) copies as required by TRAP Rule 9.3(b).

      .DENIED; to which Defendant respectfully accepts.



    SIGNED this        day of .. _             , 2015.




                                         JUDGE PRESIDING